

115 HR 1896 IH: ABLE to Work Act of 2017
U.S. House of Representatives
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1896IN THE HOUSE OF REPRESENTATIVESApril 4, 2017Mrs. McMorris Rodgers (for herself, Mr. Sessions, Mr. Cárdenas, Mr. Smith of New Jersey, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow individuals with disabilities to save additional amounts in their ABLE accounts above the current annual maximum contribution if they work and earn income. 
1.Short titleThis Act may be cited as the ABLE to Work Act of 2017. 2.Increased contributions to ABLE accounts from compensation of individuals with disabilities (a)In generalSection 529A(b)(2)(B) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(B)except in the case of contributions under subsection (c)(1)(C), if such contribution to an ABLE account would result in aggregate contributions from all contributors to the ABLE account for the taxable year exceeding the sum of— (i)the amount in effect under section 2503(b) for the calendar year in which the taxable year begins, plus 
(ii)in the case of a designated beneficiary described in paragraph (7), the lesser of— (I)compensation (as defined by section 219(f)(1)) includible in the designated beneficiary's gross income for the taxable year, or 
(II)an amount equal to the poverty line for a one-person household, as determined for the calendar year preceding the calendar year in which the taxable year begins.. (b)Eligible designated beneficiarySection 529A(b) of such Code is amended by adding at the end the following: 
 
(7)Special rules related to contribution limitFor purposes of paragraph (2)(B)— (A)Designated beneficiaryA designated beneficiary described in this paragraph is an employee (including an employee within the meaning of section 401(c)) with respect to whom— 
(i)no contribution is made for the taxable year to a defined contribution plan (within the meaning of section 414(i)) with respect to which the requirements of section 401(a) or 403(a) are met, (ii)no contribution is made for the taxable year to an annuity contract described in section 403(b), and 
(iii)no contribution is made for the taxable year to an eligible deferred compensation plan described in section 457(b). (B)Poverty lineThe term poverty line has the meaning given such term by section 673 of the Community Services Block Grant Act (42 U.S.C. 9902).. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 3.Allowance of saver’s credit for ABLE contributions by account holder (a)In generalSection 25B(d)(1) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (B)(ii), by striking the period at the end of subparagraph (C) and inserting , and, and by inserting at the end the following: 
 
(D)the amount of contributions by such individual to the ABLE account (within the meaning of section 529A) of which such individual is the designated beneficiary.. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
